Citation Nr: 0834353	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dependent personality 
disorder (now claimed as a brain/mental condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to December 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This matter was last before the Board in February 2008 when 
the Board reopened the claim and remanded for further 
development and adjudication on the merits.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that following the issuance of the latest 
supplemental statement of the case VA received new evidence 
in the form of statements from the veteran's relatives that 
has not been considered by the RO.  Because the Board has 
determined that the veteran's claim may be allowed, it need 
not refer this evidence to the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

Affording the veteran the benefit of the doubt, he incurred 
depressive disorder, not otherwise specified, within the 
first post-service year.  


CONCLUSION OF LAW

Entitlement to service connection for depressive disorder, 
not otherwise specified, is established.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records are silent with respect 
to complaints or diagnosis of a psychiatric disorder.

A VA medical examination in August 1983 resulted in the 
impression of depressive reaction and referral for 
evaluation.  A VA progress report dated in August 1983 
resulted in an assessment of rule out schizophrenia.  An 
October 1983 VA psychiatric consultation resulted in 
diagnosis of a dependent personality disorder.  Records 
received from the Social Security Administration (SSA) show a 
diagnosis of schizophrenia catatonic type, with mild mental 
deficiency, in August 1984.  Subsequent medical records show 
a diagnosis of major depressive disorder with psychotic 
features, with continuing treatment to present day.  

The veteran and his family have stated that he began to have 
emotional and personality problems in and shortly following 
his discharge from service.  Of record are several personal 
statements from the veteran, his spouse, brother and sister.  
In his statement, the veteran relates having first 
experienced mental problems in service.  In the other 
statements, the authors recall that they found that the 
veteran had changed for the worse following his period of 
military service.  

In accordance with the Board's February 2008 remand, the 
veteran was provided a VA psychiatric examination in April 
2008 to address the etiology of any diagnosed psychiatric 
disorder(s).  Examination resulted in a diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
reviewed the claims file and noted the veteran's history, as 
outlined above.  He noted that the veteran had been diagnosed 
as having "dependent personality" and "depressive 
reaction" in 1983, the year after his discharge.  Based upon 
this history, the examiner found that the most likely onset 
of the currently diagnosed depressive disorder occurred in 
1983.  The examiner did, however, opine that it was less 
likely than not that this diagnosis resulted from military 
service.  

Entitlement to service connection for depressive disorder, 
not otherwise specified, is granted on a presumptive basis.  
The Board acknowledges the lack of a firm diagnosis in the 
first post-service year and lack of direct attribution to 
service, but finds that the evidence is at least in equipoise 
that the veteran first manifested this disorder in the first 
post-service year.  The April 2008 VA examiner concluded that 
this disorder first manifested in 1983.  The veteran was 
discharged in December 1982; thus, in affording the veteran 
the benefit of the doubt, the Board finds that depressive 
disorder, not otherwise specified, manifested in the first 
post-service year.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for depressive disorder, 
not otherwise specified, is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


